

117 HR 3659 IH: Migrant Resettlement Transparency Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3659IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Fleischmann introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require advance consultation with State and local officials and monthly reports to Congress regarding the resettlement, transportation, and relocation of aliens in the United States.1.Short titleThis Act may be cited as the Migrant Resettlement Transparency Act.2.Advance consultation with State and local officials and monthly reports to Congress regarding the resettlement, transportation, and relocation of aliens in the United States(a)Consultation requirementNot later than 3 business days before any resettlement, transportation, or relocation of non-detained aliens in the United States that is directed, administered, or funded by the Federal Government, the Secretary of Health and Human Services (in the case of minors) or the Secretary of Homeland Security (in the case of adults), as appropriate, shall consult with the governors and municipal chief executives of the directly affected States and local jurisdictions regarding the proposed resettlement, transportation, or relocation.(b)Reports requiredNot later than 7 days after the date of the enactment of this Act, and monthly thereafter, the Secretary of Health and Human Services and the Secretary of Homeland Security, in consultation with other appropriate Federal officials, shall—(1)submit a State-specific report regarding the resettlement, transportation, or relocation of non-detained aliens in the United States during the previous month that was directed, administered, or funded by the Federal Government or that involved aliens subject to the U.S. Immigration and Customs Enforcement’s Alternatives to Detention program that contains the information described in subsection (c) to—(A)the Committee on the Judiciary of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on the Judiciary of the House of Representatives;(D)the Committee on Appropriations of the House of Representatives; and (E)the governor of each of the affected States; and (2)make the report described in paragraph (1) available on a publicly accessible website.(c)ContentsEach report under subsection (b) shall contain, with respect to each State—(1)the number of aliens resettled, transported, or relocated during the previous month and the current calendar year, disaggregated by—(A)the numbers of single adults, members of family units, and minors;(B)age;(C)sex; and(D)country of origin;(2)the methods used to determine the ages of such aliens;(3)the methods used to verify the familial status of such aliens;(4)the types of settings in which such aliens are being resettled, transported, or relocated, which may be aggregated by the general type of setting;(5)a summary of the educational or occupational resources or assistance provided to such aliens;(6)whether such aliens are granted permits to work and how any such aliens without a work permit will financially support themselves;(7)the amounts and types of Federal resources spent on alien resettlement, transportation, or relocation; and(8)whether the aliens are being resettled, transported, or relocated on a temporary or permanent basis, disaggregated by—(A)the numbers of single adults, members of family units, and minors;(B)age;(C)sex; and(D)country of origin.